 



Exhibit 10.42
AMENDMENT
Reference is made to that certain Change-in-Control Agreement between Tractor
Supply Company (“Company”) and Stanley L. Ruta (“Executive”) dated August 1,
2002 (“the Agreement”).
Notwithstanding the provision in paragraph 2 of the Agreement providing for an
expiration date of June 30, 2007, the Agreement is hereby deemed extended to
expire on June 30, 2012.
All other terms and conditions of the Agreement are hereby ratified and
reconfirmed.
IT WITNESS WHEREOF, the parties have executed this Agreement as of the date
below.
AGREED TO AND ACCEPTED BY:

                  Tractor Supply Company       Stanley L. Ruta
 
               
By:
  /s/ James F. Wright
 
Chief Executive Officer       /s/ Stanley L. Ruta
 
Date: May 5, 2007    

 

 